Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blevis et al. (2018/0196149).
Regarding claim 1, Blevis discloses a photon-counting X-ray detector (Blevis, [0001]) comprising: a converter element to convert X-rays into electric signals, the converter element including a first electrode (Blevis, Fig. 1, shared cathode 116) and a plurality of sensor pixel electrodes (Blevis, Fig. 1, anode layer 118 comprising individual pixel anodes 122), wherein a detection volume of the converter element is created between each sensor pixel electrode and the first electrode (Blevis, Fig. 1, area 120); and a plurality of pixel elements, each sensor pixel electrode and each detection volume of the converter element being assigned to a respective pixel element of the plurality of pixel elements (Blevis, [0022]), wherein,
 a first signal processing stage of each respective pixel clement processes the electric signals from the pixel element assigned to the respective pixel element, the first signal processing stage including at least one signal amplifier (Blevis, [0025], amplifier/pulse-shaper 128) and at least one comparator (Blevis, [0025], comparator 132) to provide a digital pixel signal at a respective signal output of the first signal processing stage of the respective pixel element (id.), and the respective signal outputs 
	Regarding claim 2, Blevis further discloses a first processing chain is provided for a first number of the respective signal outputs of the at least one group of pixel elements, and a second processing chain, different from the first processing chain, is provided for a second number of the respective signal outputs of the at least one group of pixel elements. (Blevis, [0033]-[0035])
	Regarding claim 3, Blevis further discloses the multiplicity of digital logic elements includes at least one counting element and one readout element. (Blevis, [0025] counter 134; output from counter to binner 136 and decomposer 138 can be construed as “readout”)
	Regarding claim 4, Blevis further discloses the multiplicity of digital logic elements also includes at least one of a coincidence logic, a signal-delay element, a buffer element, a switching element to prevent paralysis of a counting element, a combinational logic gate, a multiplexer, a register element,an element which, when triggered, creates a pulse of a fixed or configurable length, and an element which measures a point in time or a duration of a trigger. (Blevis, [0051])
	Regarding claim 5, Blevis further discloses a digital logic element of the multiplicity of digital logic elements is provided multiple times in the common second signal processing stage. (Blevis, [0051])

	Regarding claim 7, Blevis further discloses the plurality of pixel elements is divided into a multiplicity of groups of pixel elements, each respective group of the multiplicity of groups of pixel elements; being assigned to a configurable switching matrix. (Blevis, [0024])
	Regarding claim 8, Blevis further discloses the plurality of pixel elements is divided into a multiplicity of groups of pixel elements (Blevis, [0024]), the multiplicity of groups of pixel elements being assigned to a common configurable switching matrix (Blevis, [0033])
	Regarding claim 9, Blevis further discloses the common configurable switching matrix is configurable in groups. (Blevis, [0034])
	Regarding claim 10, Blevis further discloses an evaluation unit, the elevation unit providing at least one region for the first signal processing stage, and one second region for the common second signal processing stage for the at least one group of pixel elements wherein the at least one first region is arranged in a form of an island; within the second region or on an edge along the second region. (Blevis, Fig. 4, note that the shown arrangement results in the claimed situation when tiled)
	Regarding claim 12, Blevis further discloses a medical imaging device, comprising: at least one photon-counting X-ray detector as claimed in claim 1. (Blevis, [0002])
	Regarding claim 13, Blevis discloses a method for operating a photon-counting X-ray detector for creating an X-ray image data set, wherein at least one configurable switching matrix of the photon-counting X-ray detector is configurable via adjustable register parameters, the method comprising:
adapting the adjustable register parameters based on a first set of register parameter values;


	Regarding claim 14, Blevis further discloses the digital processing chain is a first digital processing chain, and the adapting includes; adapting the adjustable register parameters based on a second set of register parameter values, and the configuring includes, configuring a second configuration of the at least one configurable switching matrix via the second set of register parameter values, and providing a second digital processing chain for the at least one signal output of the first signal processing stage of the at least one group of pixel elements, the second digital processing chain being different from the first signal processing chain.  (Blevis, [0040])

	Regarding claim 16, Blevis further discloses the multiplicity of digital logic elements includes at least one counting element and one readout element. (Blevis, [0025])
	Regarding claim 17, Blevis further discloses the multiplicity of digital logic elements also includes at least one of a coincidence logic, a signal-delay element, a buffer element, a switching element to prevent paralysis of a counting element, a combinational logic gate, a multiplexer, a register element, an element which, when triggered, creates a pulse of a fixed or configurable length, and an element which measures a point in time or a duration of a trigger. (Blevis, [0051])

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Blevis in view of Janssen et al. (WO 2017/144474 A1)(cited by Applicant)
Regarding claim 11, Janssen teaches the layered and partially overlapping structure of the pixels and evaluation units. (Janssen page 25, lines 14-20)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to arrange the circuits of Blevis in the manner of Janssen in order to shield the further processing from X-ray interference.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884